Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated September 11, 2007 (People v Folkes, 43 AD3d 956 [2007]), affirming a judgment of the Supreme Court, Kings County, rendered April 4, 2000, on the ground of ineffective assistance of appellate counsel.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether appellate counsel was ineffective for failing to raise the issue that trial counsel was ineffective for failing to preserve the argument regarding legal sufficiency; and it is further,
Ordered that pursuant to County Law § 722, the following named attorney is assigned as counsel to prosecute the application: David R. Walton, 22 Broadway, Suite 1901, New York, N.Y., 10007; and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.), and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Spolzino, J.E, Skelos, Lifson and Balkin, JJ., concur.